483



        OFFICE     OF THE      ATTORNEY     GENERAL     OF TEXAS
                                   AUSTIN


aonorable A. C YInborn
c;rimInal Dlstrlat ,Attorney
;!ouston, Texas
Dear Sir f                           0p1n10nlo. O-7104
                                     Rer Can a clerk employed by a just106
                                         0r the peaas accept a plea 0r guilty
                                         lo a arlmlnal aas0 and aamsa a rm
                                         therein.  in the absence of the jus-
                                         tice Orvthe peacF,i             -
              We have received       your resent   Inquiry,   puotsd   In part
as s0110vs:
              “There    are   somu
     county who employ          a
     subpoenas, write          judgments


     89809s a rim




                                                  ea on the   “justice”,  “cowt
                                            Code or Cr Imlnal Proaedure .
                                              0r guilty    In a crImIna1 case
                                                                 act, and, as
                                                                designated by
                                                                judicial  powers



by said’+Qrk       la void,
           We point out that we are not called on here to pass upon
the authorlty  of such “clerk” to perform the named clerical duties.

                       r-7                            Yours very   truly